Per Curiam.
In this proceeding under the Condemnation Law the petitioner seeks to take certain land in the of Geddes, Onondaga county, for the purpose of furnishing a site for the laying of a line of water pipe. The right of the petitioner to take land for this purpose is undoubted, but it can only take such land as is reasonably necessary for the purpose. We agree with the learned official referee, to whom the matter was referred, that the location of the pipe line as determined by the city authorities *523should not be disturbed. The trouble we find with the judgment is that it clearly appears that more land is taken than is reasonably necessary for the laying or maintaining of the pipe line. Only that which is reasonably necessary for that particular purpose may thus be taken. (City of Syracuse v. Benedict, 86 Hun, 343.) Further, we are unable to say from the record what quantity of land is reasonably necessary.
The right to appeal Was expressly conceded by the respondent upon the argument.
We must, therefore, reverse the judgment, with costs, and remit the matter to the Special Term for further consideration. The order should be affirmed, without costs.
All concur. Present — Seabs, P. J., Cbouch, Tayloe, Thompson and Cbosby, JJ.
Judgment reversed on the law and facts and a rehearing granted, with costs to the appellant. The finding that the land described in the petition was reasonably necessary for the purpose for which it was taken was contrary to and against the weight of the evidence. Order affirmed, without costs. '